--------------------------------------------------------------------------------



CONSULTING AGREEMENT
 


THIS AGREEMENT is made effective the 1st day of September, 2005


A M O N G:


OCCULOGIX, INC., a corporation incorporated under the laws of the State of
Delaware


(hereinafter referred to as “OccuLogix”)




- and -




AMD MEDICAL SERVICES INC., a corporation incorporated under the laws of the
Province of Ontario
 
(hereinafter referred to as “AMD”)




- and -




DR. IRVING J. SIEGEL, M.D. of the Town of Richmond Hill in the Province of
Ontario


(hereinafter referred to as “Siegel”)




WHEREAS Siegel is the Vice President, Clinical Affairs of OccuLogix and a
beneficial owner, director and officer of AMD;


AND WHEREAS Quest Clinical Trials Inc. (now AMD), Rheo Clinic Inc. and
OccuLogix, L.P., both of which are affiliates of OccuLogix, and Siegel entered
into an amended and restated consulting agreement (the “Consulting Agreement”),
dated as of August 1, 2003, pursuant to which, among other things, Quest
Clinical Trials Inc. (now AMD) provided medical and other services to Rheo
Clinic Inc. in connection with the operation of its Rheopheresis™ clinic located
in the City of Mississauga (the “Rheo Clinic”);


AND WHEREAS now OccuLogix effectively operates the Rheo Clinic, and the nature
of its practice has changed in such a manner so as to make it appropriate to
adjust the scope and nature of the services that were being provided by AMD
pursuant to the Consulting Agreement;

--------------------------------------------------------------------------------




AND WHEREAS the main focus of the services provided by AMD under the Consulting
Agreement was the operation of the Rheo Clinic, and the main focus of the
Medical Services (defined below), to be provided by AMD hereunder, will be the
general support and furtherance of the clinical trial activities of OccuLogix,
some or all of which will or may take place at the Rheo Clinic;


AND WHEREAS it is the intention of the parties hereto that this Agreement
replace the Consulting Agreement;


NOW, THEREFORE, in consideration of the promises and mutual covenants set out in
this Agreement (the receipt and sufficiency of which are hereby acknowledged by
the parties), the parties hereto agree as follows:
  
1.    CONSULTING AGREEMENT
 
1.1    OccuLogix hereby retains AMD, and AMD hereby agrees to serve OccuLogix,
as a consultant on the terms and conditions hereinafter set forth. The parties
hereto hereby acknowledge and agree that AMD shall act hereunder as an
independent contractor and that this Agreement is not intended to, and shall not
operate to, create an employment, partnership, joint venture or agency
relationship either (i) between OccuLogix and AMD or (ii) between OccuLogix and
any of AMD’s employees, directors, officers or agents.
  
2.    PERFORMANCE OF DUTIES
 
2.1    AMD shall provide to OccuLogix the services of Siegel, in his capacity as
a qualified and licensed medical practitioner, to support and advance the
clinical trial activities of OccuLogix. Siegel shall devote one and a quarter
days per week to providing such services and, from time to time, also shall make
himself available to OccuLogix for additional consultation on a mutually agreed
schedule.
 
2.2    AMD shall establish a roster of qualified and appropriately licensed
physicians, acceptable to OccuLogix acting reasonably, who, upon the request of
OccuLogix, shall provide medical supervisory and other medical services to
OccuLogix for its clinical trial activities (together with the services to be
provided by Siegel pursuant to Section 2.1, the “Medical Services”).
 
2.3    AMD and Siegel shall ensure that all of the physicians providing the
Medical Services possess the skills and clinical judgment necessary to handle
appropriately each situation in which the Medical Services are being provided,
including, without limitation, the ability to administer basic CPR. AMD shall be
solely responsible for supervising and evaluating and, if necessary,
disciplining physicians providing the Medical Services. AMD also shall ensure
that each such physician carries, at all times, adequate and up-to-date
malpractice insurance and shall arrange for delivery of proof of same upon the
request of OccuLogix.
 
2.4    AMD and Siegel shall cause all of the physicians providing the Medical
Services (including, for greater certainty, Siegel) to abide by, and implement,
the principles of Good Clinical Practice, as established from time to time, at
all times in connection with the provision of the Medical Services hereunder.

--------------------------------------------------------------------------------


 
2.5    AMD, on a timely basis, shall prepare and submit to OccuLogix such
written reports, relating to the provision of the Medical Services hereunder, as
OccuLogix may request from time to time.
 
3.    APPLICABLE CHARGES
 
3.1    In consideration of the Medical Services provided hereunder, OccuLogix
shall pay to AMD (i) a monthly fee of Cdn$6,250 and (ii) an additional daily fee
of Cdn$1,000 for each physician who provides the Medical Services, except
Siegel, for each day on which such physician provides the Medical Services.
 
3.2    AMD will submit a written invoice to OccuLogix on a monthly basis. All
invoices shall be due and payable upon receipt, subject only to verification by
OccuLogix of the validity of the amounts invoiced.
 
3.3    OccuLogix shall reimburse AMD for all reasonable incidental expenses
incurred by AMD, or the physicians providing the Medical Services, in connection
with the provision of the Medical Services.
 
3.4    OccuLogix shall have no liability or responsibility whatsoever for, or in
respect of, the withholding, collection or payment of income taxes, employment
insurance, statutory pension plan remittances, vacation pay, statutory holiday
pay, workers’ compensation premiums or other taxes, levies or statutory charges
or surcharges of any nature whatsoever relating to, or for the benefit of, any
person employed by AMD. AMD hereby agrees to indemnify OccuLogix for, and to
hold it harmless from, any order, penalty, interest, tax or other liability of
any kind that may be assessed or levied against, or incurred by, OccuLogix in
connection with any of the foregoing matters.
 
4.    TERMINATION
 
4.1    This Agreement may be terminated by any party hereto upon 30 days’
written notice to the other parties hereto.
  
5.    CONFIDENTIAL INFORMATION
 
5.1    AMD and Siegel hereby agree to keep in strictest confidence all
information relating to the business and activities of OccuLogix (the
“Confidential Information”) which they have acquired in connection with the
performance of their obligations under the Consulting Agreement or will acquire
in connection with the performance of their obligations hereunder. Without
limiting the generality of the foregoing, each of AMD and Siegel further agrees
that neither it nor he will publish or communicate, or otherwise disclose to any
unauthorized third party, any Confidential Information without the prior written
consent of OccuLogix, which consent may be withheld unreasonably. This
confidentiality obligation shall survive the termination of this Agreement.

--------------------------------------------------------------------------------


 
5.2    Confidential Information includes, but is not limited to, the following:
 

(a)  
such information as any director, officer or senior employee of OccuLogix
indicates to AMD or Siegel, from time to time, as being “confidential
information”;

 

(b)  
any secret, trade secret or know-how of OccuLogix and any information relating
to the business and activities of OccuLogix or the business or activities of any
third party with whom OccuLogix is engaged in a business relationship of any
kind (including, without limitation, the identity of OccuLogix’s customers),
provided that such information is not generally known to the public; and

 

(c)  
without limiting the generality of Section 5.2(b), (i) information relating to
inventions, discoveries, improvements, products, product specifications,
processes, procedures, machines, apparatus and technical data, regardless of
whether any of the foregoing is conceived or developed by AMD, (ii) information
relating to present or future plans and projects of OccuLogix and (iii) customer
lists, contracts, pricing policies, marketing strategies and other similar
information.

 
5.3    AMD and Siegel hereby agree that they shall not use any Confidential
Information, directly or indirectly, except in the performance of their
obligations hereunder.
 
5.4    Upon the termination of this Agreement, AMD shall deliver to OccuLogix
all documents and other records, within AMD’s possession and the possession of
all physicians who ever provided the Medical Services, that contain or refer to
Confidential Information, including, without limitation, paper documents,
computer files and software programs (whether complete or in the process of
being developed).
 
6.    INDEMNIFICATION AND INSURANCE
 
6.1    OccuLogix shall indemnify, defend and hold harmless each of AMD, Siegel
and the physicians providing the Medical Services (individually, an
“Indemnitee”) from and against any and all actions, suits, proceedings,
liabilities and damages (individually, a “Claim”) arising from the provision of
the Medical Services or from the negligent acts or omissions of OccuLogix or any
of its directors, officers, agents or employees (other than, for greater
certainty, Siegel) in connection with this Agreement. AMD and Siegel shall give
OccuLogix prompt notice of any claim or suit instituted, of which it or he has
knowledge, that, in any way, directly or indirectly, affects or might affect
OccuLogix, and OccuLogix shall have the right to participate, at its expense, in
the defence of the same; provided, however, that OccuLogix shall not be
obligated to indemnify any Indemnitee to the extent that a Claim is judicially
determined to be attributable to the gross negligence or wilful malfeasance of
an Indemnitee, including, without limitation, such Indemnitee’s failure to
comply with any applicable governmental requirements or its or his failure to
adhere to the terms of an applicable clinical trial protocol or to carry out
OccuLogix’s instructions. Such exception to OccuLogix’s obligation of
indemnification shall not apply if said judicial determination provides that
such gross negligence occurred as a result of such Indemnitee’s compliance with
an applicable clinical trial protocol or OccuLogix’s instructions.

--------------------------------------------------------------------------------


 
6.2    OccuLogix shall maintain, during the term of this Agreement, general
liability insurance or commercial liability insurance (including products
liability, contractual liability and clinical testing liability) with reputable
and financially secure insurance carriers to cover its clinical trial
activities, with minimum limits of U.S.$2,000,000 per occurrence. Such insurance
shall name AMD, Siegel and the physicians providing the Medical Services as
additional insureds. Such insurance shall be primary coverage and shall be
written to cover claims incurred, discovered, manifested or made during and
after the expiration of this Agreement.
 
7.    ASSIGNMENT

This Agreement, and the rights and obligations hereunder, may not be assigned by
any of the parties hereto without the prior written consent of the other parties
hereto.
  
8.    NOTICES
 
8.1    Any notice to be given by any party hereto to another party hereto under,
or in connection with, this Agreement shall be in writing and signed by or on
behalf of the party giving it. Notice shall be served by sending it by fax to
the number set out in Section 8.2, or delivering it by hand, or sending it by
pre-paid recorded delivery, special delivery or registered post, to the address
set out in Section 8.2 and, in each case, marked for the attention of the
relevant party (or as otherwise notified from time to time in accordance with
the provisions of this Section 8). Any notice so served by hand, fax or post
shall be deemed to have been duly given:
 

(a)  
in the case of delivery by hand, when delivered;

 

(b)  
in the case of fax, at the time of transmission;

 

(c)  
in the case of prepaid recorded delivery, special delivery or registered post,
at 10 a.m. on the second business day following the date of posting;

 
provided that, in each case where delivery by hand or by fax occurs after 5 p.m.
on a business day or on a day which is not a business day, service shall be
deemed to occur at 9 a.m. on the next following business day.
 
8.2    The addresses and fax numbers of the parties hereto for the purpose of
Section 8.1 are as follows:

OccuLogix


Address:  2600 Skymark Ave., Building 9, Suite 201, Mississauga, Ontario,
Canada  L4W 5B2
Fax:      (905) 602-7623
For the attention of: Thomas P. Reeves

--------------------------------------------------------------------------------




AMD and Siegel


Address:  2600 Skymark Ave., Building 9, Suite 201, Mississauga, Ontario,
Canada  L4W 5B2
Fax:      (905) 602-7623
For the attention of: Irving J. Siegel
 
8.3    A party may notify the other party to this Agreement of a change to its
or his name, relevant addressee, address or fax number for the purposes of this
Section 8.
 
9.    MEDIATION
 
9.1    If, at any time during the currency of this Agreement or after the
termination hereof, any dispute, difference or question arises, or any failure
to agree occurs, among the parties hereto with respect to this Agreement, the
parties hereto agree that they will endeavour to settle any such dispute,
difference or question, or any such failure to agree, which they are unable to
settle through direct negotiations or through negotiations by their solicitors,
by mediation before resorting to arbitration as contemplated in Section 10.
 
9.2    Any party hereto may request mediation, and the parties hereto jointly
shall select a mediator within fifteen days of such request. In the event that
the parties hereto neglect or refuse to select, or are unable to agree upon, a
single mediator, then any party to the dispute may apply to a judge of the
Superior Court of Justice in Toronto to appoint such single mediator. The
parties to the dispute shall participate in good faith in a mediation and any
related negotiations for a period of 60 days following the date of appointment
of the mediator in accordance with procedures adopted by the mediator. The
parties to the dispute will bear the costs of the mediation equally or as
otherwise agreed by them. All conduct, opinions and statements made in the
course of the mediation shall be kept confidential. No party to a mediation
shall call the mediator as a witness for any purpose in any arbitration or
judicial proceeding, nor shall any party seek access to any documents prepared
for, or delivered to, the mediator or any notes or records of the mediator in
any arbitration or judicial proceeding. Evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its presentation or use in the mediation.
 
10.    ARBITRATION
 
10.1    If the parties hereto fail to resolve by mediation any dispute,
difference or question with respect to this Agreement, or any failure to agree
in connection therewith, they shall refer such matter to a single arbitrator to
be appointed by the parties to the dispute within fifteen days of such failure.
If the parties to the dispute neglect or refuse to appoint, or are unable to
agree upon, an arbitrator, then either party to the dispute may apply to a judge
of the Superior Court of Justice in Toronto to appoint such single arbitrator.
The arbitrator may grant injunctive or other relief in the arbitration
proceeding. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction. The parties hereto
agree that, notwithstanding any provision of applicable law, they will not
request, and the arbitrator shall have no authority to award, punitive or
exemplary damages against any party. In the event that the prevailing party in
any arbitration proceeding is AMD or Siegel, the costs of the arbitration,
including administrative expenses and the fees of the arbitrator, counsel and
expert witnesses, shall be borne by OccuLogix on a substantial indemnity basis
as that term is understood under the Rules of Civil Procedure. In the event that
the prevailing party in any arbitration proceeding is OccuLogix, administrative
expenses and arbitrator’s fees shall be shared equally by the parties to the
dispute and each party to the arbitration shall be responsible for the fees of
their respective counsel and expert witnesses. Any arbitration under this
Agreement shall be regarded as a reference under, and shall proceed in
accordance with, the provisions of the Arbitration Act, 1991 (Ontario), as such
act may be amended from time to time.

--------------------------------------------------------------------------------


  
11.    INTERPRETATION
 
11.1    Entire Agreement and Waiver. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, undertakings, negotiations and discussions,
whether written or oral, that may have taken place among the parties hereto with
respect to the subject matter hereof. No supplement, modification or waiver of
this Agreement shall be binding unless it is executed in writing by the party
hereto to be bound thereby. No waiver of any provision of this Agreement shall
constitute, or be deemed to be, a waiver of any other provision of this
Agreement, whether or not similar to the provision being waived, nor shall any
waiver constitute a continuing waiver, unless otherwise expressly provided.
 
11.2    Headings. The headings in this Agreement are included solely for
convenience of reference and shall not affect the construction or interpretation
hereof.
 
11.3    Number and Gender. In this Agreement, words importing the singular
include the plural and vice versa. Words importing the masculine gender include
the feminine and neuter genders.
 
11.4    Governing Law. This Agreement shall by governed by, and construed in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
 
11.5    Invalidity of Provisions. Each of the provisions contained in this
Agreement is distinct and severable, and a declaration of invalidity or
unenforceability of any provision or part thereof by a court of competent
jurisdiction shall not affect the validity or enforceability of any other
provision hereof.
 
11.6    Enurement. This Agreement shall enure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, administrators, executors,
successors and permitted assigns.
 
12.    TIME OF ESSENCE

Time is of the essence in this Agreement.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have executed this Agreement.

   
 
OCCULOGIX, INC.
 
 
By:
 
   
Thomas P. Reeves
President and Chief Operating Officer
 
 
 
 
           
AMD MEDICAL SERVICES INC.
 
 
By:
 
   
Irving J. Siegel
President
 
 
 








     
Signature of Witness
 
Irving J. Siegel
 
     
Name of Witness (please print)
   




--------------------------------------------------------------------------------